DETAILED ACTION

This Office Action is a response to an amendment filed on 02/18/2021, in which claims 1-20 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy has been filed in this application and a copy has been placed of record in the file.

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are not persuasive. 
In regards to claims 1, 14, and 19 applicant argues that Lee does not disclose a candidate inter prediction mode set comprising a first inter prediction mode used to predict a non-directional motion field and a second inter prediction mode used to predict 
However, examiner respectfully disagrees. In paragraph 80 Lee discloses a list of possible prediction modes used for encoding an inter-layer video. The list of possible modes includes non-directional motion field, such as DC mode and planar mode, and directional motion field, such as angular mode. Accordingly, the list of possible modes is read on the limitation of “a candidate inter prediction mode set”, which includes prediction modes for directional and non-directional motion field. Furthermore, paragraph 245 of Lee disclose selecting a prediction mode having least encoding error. Thus, Examiner believes that the argued limitation have been fully disclosed by the currently on file references. 
Claims 1-20 remain rejected since the system disclosed by the applicant is taught by the prior arts.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-8, 10-15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Alshina (US 2011/0135000 A1) in view of Lee (US 2016/0156932 A1).

Regarding claim 1, Alshina discloses: A video picture inter prediction method (see Fig. 4), comprising: 
selecting an inter prediction mode, wherein the inter prediction mode is used to perform inter prediction on a current picture block (see paragraph 59); and 
performing inter prediction on the current picture block based on the inter prediction mode (see paragraph 98). 
Alshina does not explicitly disclose: selecting an inter prediction mode from a candidate inter prediction mode set comprising a first inter prediction mode used to predict a non-directional motion field and a second inter prediction mode used to predict a directional motion field.
However, Lee from the same or similar endeavor discloses: selecting an inter prediction mode from a candidate inter prediction mode set comprising (see Lee, paragraph 113, inter-layer video coding using prediction information generated via inter-layer prediction, and paragraph 80, DC mode, planar mode, angular mode, or depth modeling mode, also see paragraph 245, selecting a prediction mode having least encoding error) a first inter prediction mode used to predict a non-directional motion field (see Lee, paragraph 80, DC or planar mode) and a second inter prediction mode used to predict a directional motion field (see Lee, paragraph 80, angular mode).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have “selecting an inter prediction mode from a candidate inter prediction mode set comprising a first inter prediction mode used to predict a non-directional motion field and a second inter prediction mode used  (see Lee, paragraph 10).

Regarding claim 2, the combination of Alshina and Lee discloses: The video picture inter prediction method (see Alshina, Fig. 4) of claim 1, further comprising: 
predicting motion information of one or more sub-blocks in the current picture block based on the inter prediction mode (see Lee, paragraph 72 and Fig. 20); and 
performing inter prediction on the current picture block using the motion information of the one or more sub-blocks in the current picture block (see Lee, paragraph 72). 
Regarding claim 3, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 2, wherein the inter prediction mode is a first inter prediction mode used for the non-directional motion field (see Lee, paragraph 80, DC or planar mode), and wherein the video picture inter prediction method further comprises: 
predicting first motion information of a right-side spatially-adjacent block of the current picture block in a same row as a current sub-block of the current picture block (see Alshina, Fig. 19 and paragraph 196); 
(see Alshina, Fig. 19 and paragraph 194); 
obtaining a first predicted value of motion information of the current sub-block based on a linear interpolation of the first motion information and third motion information of a left-side spatially-adjacent block of the current picture block in the same row as the current sub-block (see Alshina, paragraph 198); 
obtaining a second predicted value of the motion information of the current sub-block based on a linear interpolation of the second motion information and fourth motion information of an upper adjacent block of the current picture block in the same column as the current sub-block (see Alshina, paragraph 198); and 
determining the motion information of the current sub-block using the first predicted value and the second predicted value (see Alshina, paragraph 198). 
Regarding claim 7, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 2, wherein the inter prediction mode is a second inter prediction mode used for the non-directional motion field (see Lee, paragraph 80, DC or planar mode), wherein the video picture inter prediction method further comprises: 
determining, as the motion information of a current sub-block, an average value of third motion information of a left-side spatially-adjacent block of the current picture block in a same row as a current sub-block of the current picture block and fourth (see Alshina, paragraph 191); or 
determining an average value of motion information of a plurality of left-side spatially-adjacent blocks of the current picture block and motion information of a plurality of upper spatially-adjacent blocks of the current picture block as the motion information of the one or more sub-blocks in the current picture block (see Alshina, paragraph 191-192). 
Regarding claim 8, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 2, wherein the inter prediction mode is an inter-frame direction prediction mode used for the directional motion field (see Lee, paragraph 80, angular mode), wherein the video picture inter prediction method further comprises: 
determining motion information of one target reference block as motion information of a current sub-block of the current picture block (see Alshina, paragraph 188); 
determining a weighted value of motion information of two target reference blocks as motion information of the current sub-block of the current picture block (see Alshina, paragraph 188 and Fig. 18B); or 
determining the weighted value of the motion information of the two target reference blocks and two adjacent blocks of the two target reference blocks as motion information of the current sub-block of the current picture block, wherein the target reference block is from a reference row or a reference column based on a prediction (see Alshina, paragraph 188 and Fig. 18B). 
Regarding claim 10, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 1, further comprising: 
decoding a video picture (see Lee, paragraph 104); 
decoding a bitstream to obtain inter prediction data that comprises a first identifier (see Lee, paragraph 245, determining the prediction mode), wherein the first identifier indicates whether to perform inter prediction on the current picture block using the candidate inter prediction mode set (see Lee, paragraph 245 and 121); and 
determining the inter prediction mode used to perform inter prediction on the current picture block from the candidate inter prediction mode set when the inter prediction data instructs to predict the current picture block using the candidate inter prediction mode set (see Lee, paragraph 121). 
Regarding claim 11, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 10, further comprising: 
determining that the inter prediction mode indicated by a second identifier is the inter prediction mode used to perform inter prediction on the current picture block when the inter prediction data further comprises the second identifier used to indicate the inter prediction mode of the current picture block (see Lee, paragraph 121); or 
determining that a first inter prediction mode used for the non-directional motion field is the inter prediction mode used to perform inter prediction on the current picture (see Lee, paragraph 121, using DC value). 
Regarding claim 12, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 1, further comprising: 
encoding a video picture (see Lee, paragraph 80); and 
determining the inter prediction mode that is in the candidate inter prediction mode set (see Lee, paragraph 80) and that has a smallest bit rate distortion cost for encoding the current picture block as the inter prediction mode used to perform inter prediction on the current picture block (see Lee, paragraph 251 and Alshina, paragraph 252). 
Regarding claim 13, the combination of Alshina and Lee discloses: The video picture inter prediction method of claim 1, further comprising: 
encoding a video picture (see Lee, paragraph 80); 
encoding inter prediction data into a bitstream (see Lee, paragraph 80), wherein the inter prediction data comprises either a first identifier used to indicate whether to perform inter prediction on the current picture block using the candidate inter prediction mode set, or the first identifier used to indicate whether to perform inter prediction on the current picture block using the candidate inter prediction mode set and a second identifier used to indicate the inter prediction mode of the current picture block (see Lee, paragraph 245, determining the prediction mode).

Regarding claims 14-15, claims 14-15 are drawn to methods having limitations similar to the method claimed in claims 1-3 treated in the above rejections. Therefore, method claims 14-15 correspond to method claims 1-3 and are rejected for the same reasons of anticipation as used above.

Regarding claims 19-20, claims 19-20 are drawn to apparatus having limitations similar to the methods claimed in claims 1-2 treated in the above rejections. Therefore, apparatus claims 19-20 correspond to method claims 1-2 and are rejected for the same reasons of anticipation as used above.

Allowable Subject Matter

Claims 4-6, 9, and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158.  The examiner can normally be reached on 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MARYAM A NASRI/Primary Examiner, Art Unit 2483